Title: Plan of Philip Mazzei’s Agricultural Company, 1774
From: Mazzei, Philip
To: 


                    
                        [1774]
                    
                    Proposals for forming a Company or Partnership, for the Purpose of raising and making Wine, Oil, agruminous Plants and Silk
                    1. So much money as may be procured, shall be subscribed in shares of fifty Pounds Sterling each, and in all Proceedings of the Company a Vote shall be allowed for every share; the Subscribers of smaller sums than fifty Pounds, being at liberty to associate in shares, and appoint any one of their Number to vote for such share.
                    2. Such shares shall not be subject to the Rights of Survivorship; and if any Proprietor shall at any time be disposed to sell out his Part, the Company shall have the Refusal of it, giving for the same, as much as any other person will give: but none to be at liberty to withdraw their Part, until the thirty first day of December 1784.
                    3. The Monies subscribed shall be paid by the Subscribers, at the City of Williamsburg, to Philip Mazzei Esquire, or any other person to be appointed, as hereafter directed, or in their absence to Robert Carter Nicholas Esquire, in manner following; that is to say, one fourth part shall be paid on or before the first day of November 1774, and one other fourth part at the end of every six Months after, ’til the whole be paid, which Payments shall be made, either in Sterling, or in other money, at the rate of Exchange then  current: and where any Subscribers shall come in after one or more Payments shall have been made, they shall make present Payment of such Proportion of their subscription, as the former Subscribers shall have already paid, and shall pay the residue at the same Times it is payable by the said former Subscribers: and if at any time it shall happen, that any payment shall be one Month in arrear, and unpaid, such Subscriber, so in arrear, shall forfeit his former Payments, and all Interest in the said Partnership, which shall thereon become vested in the residue of the Partners.
                    4. The said Philip Mazzei is to invest or employ the Monies to be received, as he shall think best for the Purposes aforesaid, and to superintend the said Business, as Factor for the said Company, for which he is to draw from the Proffits, or principal Money paid, five per centum per annum, on the capital sum subscribed, besides being at liberty to use for his Table or Houshold, such necessaries, as may be raised on the Lands of the Company.
                    5. That any Lands, or other Possessions of the said Philip Mazzei, which he may at this time have, and which are proper for the purposes of the said Partnership, after being valued by three men indifferently chosen by the said Philip Mazzei, and any five of the Partners, shall be taken at such valuation as part of the said Philip Mazzei’s subscription, and together with the Lands, Slaves, Servants, Utensils and other things to be purchased with the monies of the Company, shall become vested in the Subscribers, their Heirs, Executors, Administrators, or assigns, in proportion to the several sums they shall have subscribed.
                    6. That the expences of carrying on the said Business be defrayed out of the Monies subscribed, so that there be no future calls on the Partners, for any other sums of money.
                    7. That the said Philip Mazzei shall on the last day of December in every year, during the Partnership, make up an Account of all his Buyings, Sellings, Receipts and disbursements whatsoever, made on account of the said Partnership, of which Accounts a Copy shall be lodged in the Hands of Robert Carter Nicholas Esqr. for the free perusal of the Parties interested.
                    8. That a standing Committee shall be appointed to consist of his Excellency Earl Dunmore, the Honble. John Page of Rosewell Esqr. the Honble. Peyton Randolph Esqr., Robert C. Nicholas, Thomas Nelson Junr., John Blair, Wilson Miles Cary and James McClurg Esqrs. any three of whom may proceed to business. Whose Business it shall be from time to time to give advice to the said Philip Mazzei, or other Factor for the time being, on all matters,  relating to the Affairs of the Company, and, whenever they shall think requisite, to call a meeting of the Subscribers, fifteen of whom, possessing or representing not less than fifteen whole shares, may proceed to Business: and such meeting may if a Majority concur in Opinion have power to fill up any Vacancies, which may happen in the standing Committee, to regulate the Salary of the Factor for the time being, to appoint such other person, as they shall think proper, to be Factor, in case of the death, or removal of the said Philip Mazzei, to appoint any other person to be Holder of the Monies belonging to the Company, and to make Dividends of the annual Proffits, if they shall think that more beneficial to the Company, than adding the same to the Capital would be.
                    N. B. Subscribers to the Original, or other papers are marked *
                    
                        
                            *Dunmore, four shares.
                            *John Banister one share
                        
                        
                            *Peyton Randolph, £50. Stel:
                            *John Blair one share
                        
                        
                            *R. C. Nicholas, two shares.
                            *Theo: Bland Jr. one share
                        
                        
                            *Thos. Adams, one share.
                            *John Tayloe one share
                        
                        
                            *James Donald, one share.
                            *Archbald Cary one share
                        
                        
                            *G Mason, one share.
                            *Wilson Miles Cary one share
                        
                        
                            *Go: Washington, one share.
                            *Jams. Parke Farley one share
                        
                        
                            *John Page, one share
                            John Parke Custis.
                        
                        
                            *John Page of Rosewell one share
                            *
                            {
                            Joseph Scott, &
                            }
                            one share
                        
                        
                            *Th: Jefferson one share,
                            Ths. Pleasants
                        
                        
                            *Benja. Harrison, Brandon, one share.
                            *Robert Pleasants, one share, on condition that he may withdraw his subscription in case, that any slaves should be purchased on account of the Company.
                        
                        
                            *Thomas M. Randolph, one share.
                        
                        
                            *James McClurg one share.
                        
                        
                            *Peter Randolph, one share.
                        
                        
                            *Thos. Nelson jr., one share.
                        
                        
                            *Richd. & Everard Meade one share.
                            *William Murray one share
                        
                        
                            *Rayland Randolph one share
                        
                        
                            *John Tabb one share
                            *Allen Cocke one share
                        
                        
                            Chars. Carter Junr. one Share
                            *Philip Mazzei four shares
                        
                        
                            *Richard Randolph one share
                            *
                            {
                            Mann Page Junr., &
                            }
                            one share
                        
                        
                            *Daniel L. Hilton one share
                            Hugh Nelson
                        
                    
                    N. B. It is requested as a favour of those Gentlemen who are Kind enough to procure Subscribers, that when any new Subscribers are added to the list, they will transmit their names to Robt. C. Nicholas Esqr., or the Factor.
                